      Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 1 of 12



Jeffery J. Oven                        Peter R. Steenland
Mark L. Stermitz                       Peter C. Whitfield
Jeffrey M. Roth                        Lauren C. Freeman
CROWLEY FLECK PLLP                     SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500        1501 K Street, NW
Billings, MT 59103-2529                Washington, DC 20005
Telephone: 406-252-3441                Telephone: 202-736-8000
Email: joven@crowleyfleck.com          Email: psteenland@sidley.com
       mstermitz@crowleyfleck.com              pwhitfield@sidley.com
       jroth@crowleyfleck.com                  lfreeman@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TransCanada Corporation

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 INDIGENOUS ENVIRONMENTAL
 NETWORK, et al.,
                                         CV 17-29-GF-BMM
                 Plaintiffs,
       v.                                DEFENDANT-INTEVENORS’
                                         REPLY IN SUPPORT OF
 UNITED STATES DEPARTMENT OF             MOTION TO AMEND THE
 STATE, et al.,                          COURT’S ORDER ON
                                         SUMMARY JUDGMENT
                 Federal Defendants,
       and

 TRANSCANADA CORPORATION, et
 al.,
            Defendant-Intervenors.
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 2 of 12



      In its response to TransCanada’s Motion for Clarification or Modification

pursuant to Rules 59 and 60, Plaintiffs Indigenous Environmental Network, et al.

(“IEN”) depict a scenario involving alleged action by TransCanada that simply will

not occur. IEN’s fears and apprehensions about harm are vastly over-blown and

misplaced. IEN’s members will not be irreparably injured by the resumption of

these activities, and the federal permitting process now underway will not be

compromised by these interim, preparatory and reversible activities. Accordingly,

TransCanada submits this reply in addition to the one filed in Northern Plains

Resource Council v. United States Department of State, CV 17-31-GF-BMM (D.

Mont.) to address the substantial inaccuracies in IEN’s brief.

                                   ARGUMENT

      IEN’s alleged claims of irreparable harm pertain to the construction and

operation of the Keystone XL Pipeline, not from the preconstruction activities

described in paragraph 18 of the Norrie Ramsay Declaration (Doc. 222-1)

(Paragraph 18 activities). Conversely, the harms to TransCanada from the broad

injunction are significant. On balance, the hardships and public interest weigh in

favor of clarifying that the injunction does not extend to the activities described in

paragraphs 16-18 of the Ramsay Declaration.
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 3 of 12



       A. IEN will not be irreparably injured if TransCanada is allowed to
          resume the Paragraph 18 Preconstruction Activities.
       In rebutting IEN’s claims of injury, certain facts must be established. First,

despite IEN’s numerous concerns about the impacts of mowing along the right-of-

way, (Doc. 229 (“IEN Br.”) at 14-17), TransCanada sought only to mow a portion

of the right-of-way, that mowing has been completed, and did not involve any sites

where threatened or endangered species were known to exist. In sum,

TransCanada mowed approximately 1,500 acres – roughly one-tenth of the area

IEN represents in its brief. TransCanada will perform no additional

preconstruction mowing unless or until construction of Keystone XL is authorized.

       Second, TransCanada proposes to grade – not clear – private land for pipe

storage yards and worker camps. Having kept the Court and the parties apprised of

its earlier pre-construction activities, TransCanada can report that it has completed

11 pipe yards and needs to complete only 3 more for a total of 14 (7 in Montana

and 7 in South Dakota). 1 IEN also grossly mischaracterizes the size of these yards.

They are approximately 161 acres in total. The 3 remaining pipe yards to be

prepared total only 35 acres. This is significantly less than the 1,037.6 acres IEN



1
 In its reply to Northern Plains, TransCanada represented that it needed to prepare 2 remaining
pipe yards. Subsequently, it appears there are 3 pipe yards that TransCanada needs to complete.
Of these 3 pipe yards, TransCanada began preparing 2 pipe yards, but stopped work when the
Court issued an injunction. One of these requires no more than some touch up work and laying
down gravel. The other requires grading and construction of dirt berms. TransCanada has not
begun work on the last of these 3 pipe yards.
                                               2
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 4 of 12



represents will be impacted. Additionally, the pipe yards are using approximately

3,000 cubic yards of gravel each, much less than the 7,000 cubic yards IEN

alleges.

      Third, TransCanada seeks the Court’s approval to resume work on four

leased sites on private land that it plans to grade, fence, and prepare for workforce

housing and an associated contractor yard. The four sites TransCanada seeks to

prepare total approximately 225 acres, less than half of the 479 acres IEN contends

would be impacted. The closest these worker camps would be to the Cheyenne

River Indian Reservation would be approximately 30 miles, which is farther than

IEN implies. Additionally, development of these areas does not result in the

disturbance of every square inch of the land. Instead, TransCanada would grade

the land and prepared it in accordance with the permits issued by local

governments.

      Fourth, TransCanada has not proposed to conduct activities that IEN alleges

would cause harm. Accordingly, there will be no “planned open-burning clearing”

in the right-of-way (indeed, no clearing of the right-of-way at all beyond the

already completed mowing), no “[o]ff-right-of-way site clearing through open

burning,” and no “influx of workers to the[] work camps.” (IEN Br. at 20-22.)

      Finally, TransCanada will not be “producing oil sands.” IEN suggests that

there would be substantial greenhouse gas (GHG) emissions from the use of capital


                                          3
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 5 of 12



equipment. (IEN Br. at 22.). In support, IEN cites an article that discusses GHG

impacts associated with the use of equipment to extract oil in Alberta, Canada.

DOS 12376 (“capital equipment and construction of facilities, machinery, and

infrastructure needed to produce oil sands” (emphasis added)). That activity is not

implicated here, and in fact is not part of the Keystone XL project. TransCanada

does not produce any oil whatsoever.

      The work that TransCanada proposes to do will not cause any irreparable

injury to IEN or its members because none of the Paragraph 18 activities will

produce permanent or long-lasting impacts. For the preparation of pipe yards,

contractor yards and work camps, TransCanada seeks the Court’s approval to

continue to transport pipe, by rail and truck from mills to yards near the right-of-

way. TransCanada also needs to transport worker camp modules and equipment to

the worker campsites. As noted in TransCanada’s reply to the Northern Plains

Resource Council Plaintiffs, preparation of pipe yards, work camps and contractor

yards would not require construction of private roads, would not cross or be in

proximity to water bodies, and would not involve removal of any trees or any

application of pesticides or herbicides. These areas have already been surveyed for

protected species and cultural resources, none of which were found. Additionally,

all sites will be fully restored and remediated at the conclusion of construction.

See DOSKXL5979; DOSKXL5986; DOSKXL6937. This includes removing all


                                          4
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 6 of 12



the gravel brought in for each site. All state and local permits have been obtained

for these proposed temporary activities. There will be no influx of workers to these

camps beyond the modest set of 20-80 workers doing the preparation work unless

and until construction on the pipeline is authorized.

      What seems clear is that IEN equates ground disturbance with irreparable

injury. Perhaps, if TransCanada were proposing to drill for oil or gas, or to mine

for some valuable mineral, IEN’s concerns would have legitimacy. But here,

TransCanada is proposing the simple grading of private property, land that

according to its permits and the 2014 Final Environmental Impact Statement

(FSEIS), must be restored upon completion of the project. If these proposed

activities were truly irreparable, we would have noted two developments: first,

IEN would have raised objections to these actions when TransCanada first

announced them to the Court and the Parties. Second, IEN would be able to point

to pipe yards and work camps that continue to mar the landscape from pipeline

projects long concluded. They have and can do neither because the work proposed

here does not involve environmental harm, much less irreparable damage. As

such, the provisions of 40 C.F.R. § 1506.1 support TransCanada, not IEN.

      B. IEN Has a Remedy at Law

      IEN contends it lacks a remedy at law to compensate for its injury. This is

not so. The Court ordered the Department of State (State) to conduct additional


                                          5
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 7 of 12



analysis under the National Environmental Policy Act (NEPA) to remedy the

NEPA injuries IEN alleged. NEPA is a purely procedural statute, accordingly the

injuries to be remedied are procedural in nature. See Neighbors of Cuddy Mountain

v. Alexander, 303 F.3d 1059, 1070 (9th Cir. 2002) (“NEPA is a purely procedural

statute. ‘NEPA does not mandate particular results, but simply provides the

necessary process to ensure that federal agencies take a hard look at the

environmental consequences of their actions.’”). Because none of the activities

TransCanada seeks to undertake would prejudice the supplemental NEPA review

ordered by the Court, there is no basis for IEN to claim that it lacks a remedy at

law.

       C. The Balance of Hardships Tips in TransCanada’s Favor

       IEN cannot identify any harm from the Paragraph 18 activities that would be

permanent or of long duration. IEN has not complained of any activities that

occurred prior to the injunction, and they have not identified any member that uses

any of the areas where the limited preconstruction activities are scheduled to occur.

       Conversely, TransCanada is currently experiencing harm from the

injunction, which will be significantly compounded, and indeed irreparable, if the

injunction remains in place. The Court issued an injunction in the middle of

TransCanada’s preconstruction activities. Though it was able to complete all

preconstruction mowing, TransCanada was forced to pause its work related to the


                                          6
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 8 of 12



preparation of pipe yards, contractor yards, and work camps. If this work cannot

continue, TransCanada will be forced to idle equipment and lay off workers.

Ramsay Decl. ¶¶ 23-24. The inability to perform preconstruction work will also

give rise to much larger issues such as a significant construction delays and the

attendant employment and financial impacts. Id. ¶¶ 24-29. These are not

temporary impacts – the lost finances from delays do not reappear, the laidoff

workers are not guaranteed to return, and the lost time from the delay does not get

added back.

      D. The Public Interest Is Not Served by an Injunction

      As TransCanada set forth in its briefing to this Court, the public interest

factors weigh against an injunction. See TransCanada’s Motion at 11-12 (Doc.

222); TransCanada’s Reply at 13-14 (Doc. 230, D. Mont. 4:17-cv-00031-BMM).

As to the specific activities TransCanada seeks to continue here, the public interest

is best served by allowing the approximately 700 employees working on these

activities to keep their jobs contribute to our economy. Ramsay Decl. ¶¶ 23-24.

Given the minimal and completely reversible impacts from the Paragraph 18

activities, the public interest is not served by enjoining them.

      IEN also claims that the public interest weighs against an injunction because

the GHG impacts associated with the project will exacerbate the effects of climate

change. However, the GHG emissions associated with transporting oil are a


                                           7
       Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 9 of 12



miniscule fraction of total global GHG emissions, and IEN fails to identify any fact

specific consequence of Keystone XL vis-à-vis climate change. Moreover, the

GHG impacts associated with the preconstruction activities, which IEN contends

should be the focus of this analysis, are negligible. Thus, the public interest is not

served by an injunction.

                                   CONCLUSION

      For the reasons stated in TransCanada’s Motion and accompanying

memoranda in support, the Court should clarify that its injunction does not cover

activities identified in paragraphs 16-18 of Ramsay Declaration.

      DATED this 7th day of December 2018.

                                               /s/ Jeffery Oven
                                               Jeffery J. Oven
                                               Mark L. Stermitz
                                               Jeffrey M. Roth
                                               CROWLEY FLECK PLLP
                                               490 North 31st Street, Ste. 500
                                               P.O. Box 2529
                                               Billings, MT 59103-2529
                                               Telephone: 406-252-3441
                                               Email: joven@crowleyfleck.com
                                                       mstermitz@crowleyfleck.com
                                                       jroth@crowleyfleck.com

                                               /s/ Peter Steenland
                                               Peter R. Steenland
                                               Peter C. Whitfield
                                               Lauren C. Freeman
                                               Sidley Austin LLP
                                               1501 K Street, NW
                                               Washington, DC 20005
                                           8
Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 10 of 12



                                   Telephone: 202-736-8000
                                   Email: psteenland@sidley.com
                                          pwhitfield@sidley.com
                                          lfreeman@sidley.com

                                   Counsel for TransCanada Keystone
                                   Pipeline, LP and TransCanada
                                   Corporation




                               9
      Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 11 of 12



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2), I certify that this brief contains 1738

words, excluding caption and certificates of service and compliance, printed in at

least 14 points and is double spaced, including for footnotes and indented

quotations.

      DATED this 7th day of December, 2018.

                                       /s/ Jeffery J. Oven




                                         10
     Case 4:17-cv-00029-BMM Document 230 Filed 12/07/18 Page 12 of 12




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, a copy of the foregoing motion

was served on all counsel of record via the Court’s CM/ECF system.

                                     /s/ Jeffery Oven




                                       11
